DETAILED ACTION
This action is responsive to the Applicant’s response filed 2/22/2022.
As indicated in Applicant’s response, claims 1, 3-5, 7-10, 19, 21-22 have been amended, and claim 2 cancelled.  Claims 1, 3-22 are pending in the office action.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 12-19, 21-22 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Makkar, USPubN: 2019/0079853 (herein Makkar) in view of Aviyam et al, USPubN: 2019/0026280 (herein Aviyam) and Bruno et al, USPubN: 2008/0183644 (herein Bruno)
	As per claim 1, Makkar discloses a method for improving performance of a computer, the method comprising: 
	automatically identifying a user algorithm (YAML configuration file, the library function is specified by the developer … in terms of library information, function name, descriptors, method signature, transform function snippets, content of the library configuration file … input by the developer … library function signature … library function … may be used to generate customized code suggestions for … substitutions for a programmer’s submitted source code …recommendationa are generated …  to identify candidate code snippets from the source code which are matched with recommended library functions – para 0006; information about candidate library function … data fields … library name, data fields may be … custom inputs, submit button … to upload the … configuration file … validation process … for correction by the user – para 0140) by analyzing code supplied by a user (e.g. programmer’s submitted source code – para 0006; input source code, snippet 
	wherein the automatically identifying (see above) the user algorithm is performed in response to determining that the user is attempting to debug the user-supplied code (e.g. validation process to check correctness of the code snippets – para 0006; library descriptors, FilennameUtils,  more maintainable, chances of bugs in the library code is less and the fixes are frequent making the code robust – para 0076; “maintainability”, “Robustness” - chances of bugs in the library code is less and the fixes are frequent making the code robust – para 0108, 0110, 0115; use case scenarios, library descriptors ... chances of bugs in the library code is less and the fixes are frequent making the code robust - para 0076; user interface ... build status report, code quality report, test report usage report, interface indicates that the recommended library function will reduce size of the source code ... if selected by the developer for substitution - para 0137; data fields may be … custom inputs, submit button … to upload the … configuration file … validation process … for correction by the user – para 0140; data transformation … library substitution … improving the quality and robutness of software – para 0146) based on a specific pattern of user interface interactions ( e.g. selected by the developer - para 0137; using cursor to interact - para 0138; visually set off from remaining lines ... interaction ... a second display .. show information related to ... library function - para 0033; use case scenario ... input type ... form of stream or reader ... end user just passes the contents of the file and wraps it ... file decorator - para 0096; receive program inputs, including information describing each function or model, user interface input ... to enter code snippets, configuration file ... data needed to Note1: function signature, library descriptors, transform function snippets, sample inputs and/or outputsfor the library function – para 0006 – serving as basis for a recommendation of candidate snippets as possible substitution for programmer’s source code – para 0006 – reads on user algorithm as forming a basis for user-supplied source code) for the user-supplied code; 
	searching a database of algorithms (library knowledge base - para 0035; knowledge base - para 0017; database storage - para 0018) for at least one algorithm similar to the user algorithm (see snippets of soure code matching the library function from below  ) based on the analysis of the user-supplied code (e.g. which matches code snippet features … input source code file with extracted library function features … using abstract syntax tree and/or … matching algorithms - para 0134; input/output matching … code snippets which can be replaced by a library function … matching to confirm that the code snippets are the same – para 0135; Matching engine 220: AST matching 224, with matching library functions 229 - Fig. 2; matching, abstract syntax tree 331 - Fig. 3; matching engine 222 … which… match with library functions in the library knowledge base – para 0054) in response to determining that the user is attempting to debug (see above) the user-supplied code; 
	modifying the user-supplied code (thereby generating validated code snippets which can be replaced by a library function … code snippets may be templated according to the extracted library signature and then compiled so that shared input … injected into the compiled code … to genrate outputs … on basis of the shared input – para 0135; pruning the input source code which are matched with recommended library functions for substitution … library function … code lines from the input source code … along with code lines from the libray function suggestion … identifying the code improvement .. or code reduction – para 0070; step 341 - Fig. 3) to incorporate at least in part the at least one similar algorithm (identify … input source code … that likely qualify for library function suggestions … matches code snippet features … from input source code … with extracted library function features – para 0134; validation and matching step 330 … input/outputs matching … code snippets which can be replaced by a library function  … that the code snippets are the same if the same inputs yields the same outputs- para 0135;  program developer … presented with … library … recommendation which include code lines from input source code along with code lines from the library suggestion … code improvement recommendation – para 0136 – Note2: analysis of candidate snippets from programmer’s source code subjected to features extraction and input/output matching with a library function signature per a shared input mechanism to identify which snippets can be replaceable by a library function – see step 331 ,332, 340, library substitution  341 – Fig. 3 -- from a repository – para 0017-0018, 0035 -  thereby to compile the code snippets after incorporating the library signature into each matching code snippets for generating a compiled code on basis of the shared input reads on identifying a signature of (external) repository algorithm to be similar to input/output of user source algorithm, then incorporating features of a external algorithm into candidate portions - snippets-  of user source code based on analysis and input/output signature matching and shared input mechanism) in response to determining an improvement (code improvement 341 – Fig. 3) relative to the user-supplied algorithm (see snippets of source code as candidates for a library function substitution followed by compilation of modified source snippets per a shared input mechanism - per Note2) 
	A) Makkar does not explicitly disclose
	determining whether the at least one similar algorithm will improve performance of the computer relative to the user algorithm in response to identifying at least one algorithm similar to the user algorithm; and 
	modifying the user-supplied code to incorporate at least in part the at least one similar algorithm in response to determining that the at least one similar algorithm will improve performance of the computer relative to the user algorithm.
	Improvement consideration on basis of knowledge base recommendatiom is shown in Makkar’s test/library for consideration by developers with automatic presentation of information identifying a library sample for improvement and code reduction ( automatically populate ... information identifying the library ... automatically identified ... function test cases - para 0129; automatically shows ... code line replacement ... code reduction benefit - para 0138; code reduction opportunity - para 0013); e.g. via use case scenario for integrating and using library function (code improvement recommendation and code reduction resulting from ... recommendation, user interface ... in which ... code improvements and/or reductions are identified for the developer - para 0136; code improvement, code reduction - para 0006; library usage ... recommended function will reduce the size of the source code - para 0137; code reduction ...for an input source code - para 0013; para 0068); hence tool with automatic matching and recommendation capability geared for improving performance of computer-based operation or deployed execution relative to the UI intents, configuration descriptors, selection events (see pattern of user interactions from above) or submitted snippets by the developer is recognized; that is, modifying the user- supplied code in response fo determining that the at least one similar algorithm will improve performance in relation to user code or algorithm is either disclosed or would have been obvious.
	Aviyam discloses a (website) design recommender and analyzer of collected information (e.g. aspects of the design) from different sources (sites being worked on - para 0120; Fig. 2B, Fig. 7) using crawlers (para 0024) attached to a search engine optimizer (see Abstract) to determine whether an improvement can be made in making changes to the design (optimization by selective component composition per effect of ranking - para 0038) or its preferences (para 0109); e.g. improved performance in the maintenance/management of the sites (para 0091); hence known
 practices for providing recommendation on basis of determining if a design change can obtain performance improvement is recognized.
	Bruno discloses combination of hardware and software (para 0100; 0025) for implementing a resources optimizer framework (para 0033-0034) in form of a improvement alerter associated with a tuning tool and optimizer component thereof to monitor workload (Fig. 1) and report or notification on possible provision of a design or configuration as improvement to the current configuration (see Abstract; para 0033) using diagnostics (Fig. 2) or machine learning (Fig. 9, para 0084) result or pre-computed information (para 0034) by the alerter context to determine if running a physical design tool would obtain improvement beyond a certain threshold (para 0032) so to recommend (recommendation - para 0061; Fig. 11) a user to invoke calls in accordance to improvement that might result from the calling (para 0060); hence the well-known mechanism of recommendation by a optimizer framework aligned with a diagnostic mechanism and ML on basis of determining possible improvement in reconfiguring a run or launching calls therein is recognized.
	Therefore, based on Makkar’s snippets matching engine (para 0101-0102) with effect of extracting information from custom input for matching similarity between candidate snippets and a library configuration (para 0108-0111), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the recommendation mechanism in Makkar so that recommendation engine for integration by the the tool relative to the user code usage not only performs tracking on user actions or algorithm-type of inputs thereby identifying a matching candidate algorithm, but also includes (a) determining by the engine on whether the at least one similar algorithm will improve relative to the user-supplied algorithm or ongoing code deployment, performance of the computer - as construed from Aviyam’s method and Bruno’s recommendation for change - in response to the identifying; and (b) modifying the user-supplied code in response to determining that the at least one similar algorithm will improve performance of the computer relative to the user-supplied algorithm or ongoing code deployment, to incorporate at least in part the at least one similar algorithm into replaceable portions of the source code; because
	use of additional resources or knowledge base such as historical data, stored configuration or persisted learning as well as pre-established programming constructs, library code, functions or previous implementations thereof entails a referencing purpose geared for deployment of reuse or configuration of new code to deploy a given user application, and tool designed with this capacity of automatic recommendation as per Makkar equipped with the knowledge base such as library code, configuration data or learning for past deployment would not be able to meet its purpose if software or configuration proposed with the recommendation or reuse cannot improve performance of the host context or destination environment in which they are destined; and by providing diagnostic measures and threshold-based evaluation as set forth above for the very purpose of determining whether improvement (computer performance, resources reduction, code size optimization) is obtained, effectiveness of the automatic recommendation aspect of Makkar’s tool would be much likely or easily attained, and resources allocated to realize the recommendation capability would also be optimized in a concurrent measure with the scale of performance improvement achieved in accordance with the tool support for integrating of recommended software or algorithm into a user use scenario.
	As per claim 3, Makkar discloses (method of claim 1), wherein the specific pattern of user interface interactions is determined based at least in part on at least one of a number of recent changes (cursor ... to interact ... may cause ...to display a second user interface screen shot, one or more user interaction links ... when actuated by the cursor .... additional information may be displayed - para 0138; button 511 may be activated to upload the library configuration - para 0140) to the user-supplied code and a number of deletions ( interface 420 shows a first field .. that can be used to replace the validated code snippet, information to the programmer on how to replace the validated code snippet 418 - para 0139) in the user-supplied code (refer to claim 1).
	As per claim 4, Makkar discloses (method of claim 1), wherein the specific pattern of user interface interactions is determined based at least in part on at least one of mouse movements (cursor, actuated by the cursor - para 0138; button may be actuated - para 0140) over the user- supplied code (e.g. recommended library function will reduce size of the source code ... if selected by the developer for substitution - para 0137), typing speed, and scrolling speed.
	As per claim 5, Makkar does not explicitly disclose (method of claim 1), wherein automatically identifying the user algorithm comprises determining that the user is attempting to improve performance of the user-supplied code based on another specific pattern of user interface interactions.
	But automatically identifying a recommendation such as a similar function or instance of library as a form of adaptation to a user test, design or debug intents per one or more recognized activities at the user interface is the purport of Makkar’s recommendation tool, in which a recommeded code includes possibility for improvement or size reduction (code improvements and/or reductions are identified for the developer - para 0136; code improvement, code reduction - para 0006; library usage ... recommended function will reduce the size of the source code - para 0137; code reduction ...for an input source code - para 0013; para 0068); hence purpose attached with usage by the user/developer of Makkar’s recommendation tool discloses user intents Makkar to seek improvement on performance or code size optimization.
	Effect of identifyig an algorithm on basis of determining attempt (by an user) to improve performance of code on basis of patterns of user interactions would therefore be deemed obvious for the combined reasons set in rationale A from claim 1 and in accordance with the user intents set forth per Makkar, simply because the alternative where resort to the tool by the user to seek a negatively performing code or detrimental recommendation would certainly costs time and effort of the user and defeats purpose of the tool.
	As per claim 7, Makkar discloses method of claim 1, wherein searching the database for at least one algorithm similar to the user algorithm comprises computing a distance (para 0051; matching algorithm, AST distance - para 0134; AST distance ... values - para 0055; similar fucntionality, AST distance - para 0140) between the user algorithm and at least a subset of the algorithms of the database.
	As per claim 8, Makkar discloses method of claim 1, wherein searching the database for at least one algorithm similar to the user algorithm comprises comparing an input and output signature for the user algorithm with input and output signatures (e.g. input/output matching engine ... validator which checks the validity... against the method signature, custom inputs are correct ... they satisfy the method signature - para 0048; para 0084; qualified name similar to the signature part - para 0092; library function is same ... as used by the method signature - para 0113) for at least a subset of the algorithms (engine which identifies library functions, matched with recommended library functions - para 0006; library functions 26 – para 0018) of the database.
	As per claim 9, Makkar discloses method of claim 1, wherein searching the database for at least one algorithm similar to the user algorithm comprises: 
	computing a syntax tree (seeb below) for the user algorithm; 
	computing syntax trees for at least a subset of the algorithms of the database (e.g. Matching engine 220: AST matching 224, with matching library functions 229 - Fig. 2; matching, abstract syntax tree 331 - Fig. 3; matching engine 222 … which… match with library functions in the library knowledge base – para 0054)
	Makkar discloses uploading of configuration file initiated by a user’s use case effecting parameter requirement validation (function_parameter, return_type parameters – para 0105-0109).  The matching of a function input/output requirements with candidate function from a knowledge base in Makkar use case (para 0085-0096) utilizes matching of syntax and tree distance between input/output parameters of a library function and a function parameter selected from a uploaded configuration file for a validation and use case scenario intended by a user – para 0105, 0117 – which entails use of matching engine and distance matching in terms of comparing AST and parameter/distance requirement between a library function and a function of user selected source file (see AST distance … two AST’s to qualify as matching - para 0055; abstract   syntax tree and/or Ngram matching – para 0134; using matching library functions 229 - Fig. 2); hence matching construction of a function signature and call flow on basis of AST tree/nodes (distance) comparison between a library function and a function (user algorithm instance) within a user chosen configuration file is recognized; that is, Makkar discloses comparing the syntax trees for at least the subset of the algorithms of the database with the syntax tree for the user algorithm
	As per claim 12, Makkar discloses method of claim 1, wherein the at least one similar algorithm is a component of an implementation (see extraction and matching from below) using at least one of parallel processors, acceleration extensions, and hand-tuned loops (extraction, matching, iterative pass - para 0110, 0115, 0116; iterative sequence, retrieve, scrape or extract - para 0129).
	As per claim 13, Makkar discloses method of claim 1, further comprising populating the database of algorithms (knowledge base 202 - Fig. 2) by using at least one crawler to extract information (query ... unstructured knowledge ... which includes a library knowledgebase - para 0019; scraping documentation ... to extract ... test case paramters - para 0017; extracted from a given library function - para 0032) about algorithms from a set of unstructured data.
	As per claim 14, Makkar discloses method of claim 13, wherein the set of unstructured data is accessed via at least one of an internet (internet - para 0142) and an intranet (library models ... accessed by a plurality of client ... over an intranet - para 0155).
	As per claim 15, Makkar discloses method of claim 13, wherein the set of unstructured data comprises one or more of tutorials (additional library information ... video tutorial - para 0139; descriptors include ... an embedded tutorial - para 0145), blogs (YAML documentation page - para 0145), manuals, and troubleshooting applications.
	As per claim 16, Makkar discloses method of claim 13, wherein the information about algorithms comprises at least one of source code (library source code - para 0145; function recommendations which include ... lines from input source code - para 0136; library source code - claim 9, pg. 24) and object code for each algorithm.
	As per claim 17, Makkar discloses method of claim 16, wherein the information about algorithms further comprises metadata tags (YAML file, extraction module .. find the tag corresponding to the particular function ... use the tag to extract return type and parameters ... assemble transform_function parameters - para 0109 - Note4: tags implemented in a YAML descriptors - para 0145 - reads on tags structure for pointing to descriptive information or metadata pertinent a library or function) that can be used to cluster a set of similar algorithms (YAML configuration, extract test case, functinally similar code snippets - para 0006; similar code snippets, YAML-based file format, human readable format, extractor - para 0035; para 0051, 0054-0055, 0102, 0134, 0140).
	As per claim 18, Makkar discloses method of claim 1, wherein modifying the user-supplied code using the at least one similar algorithm comprises: presenting a suggested modification of the user-supplied code to the user (recommendations to the program developer - para 0033).
	Makkar does not explicitly disclose obtaining approval by the user for the modification prior to implementing the modification.
	But use of a interface to present a developer with recommendations entails user interaction prompted by the recommendation to either accept or deny the recommendations, and It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the recommendation interface in Makkar so that interactive scenario based thereon would include receipt of user response such as one to approve the displayed recommendations, and this would suit the purpose of Makkar’s tool in accordance with provision by the tool of a user interface to interactively correspond with intents of the developer.
	As per claim 19, Makkar discloses method of claim 1, wherein modifying the user-supplied code (refer to claim 1) further comprises
	changing a hardware configuration of the computer (library model addition ... providing specific hardware to facilitate performance of the operations ... described herein ... configuring the model addition engine ... may include storing .. software applications ... loaded into ... computing device for causing one or more hardware processors ... to execute the software applicaitios with regard to the illustrative embodiments - para 0034) to improve performance (refer to claim 1) of the algorithm.
	As per claim 21, Makkar discloses a non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer to perform a method for improving performance of the computer, the method comprising: 
	automatically identifying a user algorithm by analyzing code supplied by a user, wherein the automatically identifying the user algorithm is performed in response to determining that the user is attempting to debug the user-supplied code based on a specific pattern of user interface interactions, wherein the user algorithm forms the basis for the user-supplied code; 
	searching a database of algorithms for at least one algorithm similar to the user algorithm based on the analysis of the user-supplied code in response to determining that the user is attempting to debug the user-supplied code; 
	determining whether the at least one similar algorithm will improve performance of the computer relative to the user algorithm in response to identifying at least one algorithm similar to the user algorithm; and 
	modifying the user-supplied code to incorporate at least in part the at least one similar algorithm in response to determining that the at least one similar algorithm will improve performance of the computer relative to the user algorithm. 
	( all of which being addressed in claim 1)
	As per claim 22, Makkar discloses a computer comprising: a memory; at least one processor, coupled to the memory; and a non-transitory computer readable medium comprising computer executable instructions which when loaded into the memory configure the at least one processor to improve performance of the computer by: 
	automatically identifying a user algorithm by analyzing code supplied by a user, wherein the automatically identifying the user algorithm is performed in response to determining that the user is attempting to debug the user-supplied code based on a specific pattern of user interface interactions, wherein the user algorithm forms the basis for the user-supplied code; 
	searching a database of algorithms for at least one algorithm similar to the user algorithm based on the analysis of the user-supplied code in response to determining that the user is attempting to debug the user-supplied code; 
	determining whether the at least one similar algorithm will improve performance of the computer relative to the user algorithm in response to identifying at least one algorithm similar to the user algorithm; and 
	modifying the user-supplied code to incorporate at least in part the at least one similar algorithm in response to determining that the at least one similar algorithm will improve performance of the computer relative to the user algorithm. 
	( all of which being addressed in claim 1)
Claims 6 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Makkar, USPubN: 2019/0079853 (herein Makkar) in view of Aviyam et al, USPubN: 2019/0026280 (herein Aviyam) and Bruno et al, USPubN: 2008/0183644 (herein Bruno), further in view of Morshed et al, USPN: 6,721,941 (herein Morshed), Joy et al, USPubN: 2006/0059496 (herein Joy), Weber et al, USPubN: 
2017/0147324 (herein Weber), Bar-Or et al, USPubN: 2017/0286502 (herein Bar-Or) and Ho et al, USPubN: 2011/0283247 (herein Ho)
	As per claim 6, Makkar does not explicitly disclose (method of claim 1), wherein the specific pattern of user interface interactions comprises 
	inserting time-stamped outputs into the user- supplied code and wherein 
	the automatic identifying utilizes a log that comprises timestamps, a count of times a given function has been modified, a count of times the user-supplied code has been compiled, and a count of times the user-supplied code has been run.
	Similar to analyzing configuration data, and validating of information (para 0048, 0065,0070) in support for testing in Makkar, logging of executed tests is shown in Morshed as recording timestamps along with session object and version number of a software component, being administered for a project testing and instrumentation recording per test code per a given user session (Fig. 57-60; Fig. 63) in which the recording associates gathering of test data via an executable.
	Bar-Or also discloses timestamp and invocation number associated with reporting of models behaviors, in terms of number of failures or successes realized (invocation number - para 0143) using a screen shot (para 0144) according to an user interface where operations and setting are viewed for execution (Figs 4-7), each attached with a new timestamp generated for each execution (para 0246); hence invocation number in recording on failed or successful execution instances and associating execution timestamp recorded with each fail/pass test code discloses a recorded number indicative of a test being altered after a failed or pass.
	Recording a number of times a test has been modified is shown in Weber; that is, Weber discloses test environment and build server associated with execution and re- execution of application, including logging of version number and timestamp (para 0095) associated with each instance of loaded target, including date where the target is being compiled (para 0135) to memory; and time/date recording with number of compiled version of test instances in Weber entails generating timestamp, or number of times the version is being compiled, modified and targeted for re-execution.
	Similarly, Ho’s test bench recording also discloses assigning of timestamp to mark execution of a simulated code (para 0038-0039) and logging of count as to number of times such execution takes place; hence number of time a code is being executed with timestamps is disclosed.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to include, as part of the pre-processing, validation and analytic software and recommendation tool by Makkar in support for user’s configuration or interactive setting, test parametric search, resources gathering and selection underlying any debug or testing scenario, an integrated assistance capability of the tool so as to administer time-stamped outputs into a user targeted algorithm under test configuration or debug - as per Morshed and Weber - coupled to effect providing a logging included with the user code to record in association with the timestamps - as per Morshed or Weber - a count of times a given function has been modified - as in Weber in parallel with count of times the same code has been compiled and re-executed; or as in Ho’s means for recording a count of times the code has been run, and/or the count of times the timestamped execution has passed or failed as in Bar-Or; because
	the recorded metrics such as timestamps-attached runs, number of recompiled code instances, number of modifications associated therewith and/or count of executed, simulated function thereby, when administered adequately over time would be indicative of distinct reference and usage frequency acting as historical data or a critical need for further consideration of other data or implemetation resources from which subsequent activities by a designer or tester can benefit towards optimization of resources, fine tuning specific code modification or parameterization geared along deployment in HW or SW path or retest implementation avenues within a deployment, hdebug endeavor, including reducing or extending a particular coverage scope, or corrective action while averting unnecessarily repeated effort on basis on known past code coverage, as well as particular time-registered success or failure type runs.
Claims 10-11, 20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Makkar, USPubN: 2019/0079853 (herein Makkar) in view of Aviyam et al, USPubN: 2019/0026280 (herein Aviyam) and Bruno et al, USPubN: 2008/0183644 (herein Bruno), further in view of Morshed et al, USPN: 6,721,941 (herein Morshed), and Weber et al, USPubN: 2017/0147324 (herein Weber).
	As per claims 10-11, Makkar does not explicitly disclose (method of claim 1), wherein determining whether the at least one similar algorithm will improve performance of the computer relative to the user algorithm comprises: 
	recompiling the user-supplied code and the at least one similar algorithm; and executing the user-supplied code and the at least one similar algorithm on a dedicated environment.
	wherein the at least one similar algorithm is executed substituting the user software stack and input parameters.
	Analysis of tree nodes for validating various structure of candidate code being considered for test utilization or improving user algorithm is shown in Makkar (Abstract syntax tree - Fig .2-3; para 0051, 0054-0055, 0102, 0134, 0140); where inclusion of snippet per the recommendation as shown in Makkar, as well as the adjustment made to integrate snippet parameter to a original code therein (Makkar: para 0147, 0138-0139) in terms of replacement and data transformation (Fig. 4A-C) in accordance to recommended substitutions provided to a developer (para 0127), the translation requiring changes to default setting of library function where default signature of a method after
validation (para 0011; Fig. 3, para 0033) are recommended for substitution (para 0006; para 0020), including replacing test parameters associated with the recommendation; e.g. resolving a test case using a AST, parse tree to implement replacement of the case variables (para 0114)
	Morshed discloses analysis of IR call context from tree node representation (Fig. 3-5), using instrumentation and monitoring techniques (col. 33 li. 4-37; col. 59 li. 45-58) to modify attributes of a method (col. 27 li. 2-7) from monitoring timing and coverage, where use of runtime hooks to the virtual system (Fig. 13; col 34 li. 54-61) enables call context analytics and modification to an intermediate code, where analytics on calling parameters requirements made along the call tree includes traversing depth of a stack (Fig. 6 and related text)
	Weber discloses test environment (Fig .1-3) and builder context for identifying subset of the target code enabling the developer to modify the compiled source code where the modified portion of the original buid is either recompiled (para 0152-0153) or warm-swapped without compilation (para 0137)
	Therefore, based on the need to validate library function signature and resolving a test case using a AST, parse tree to implement replacement of the case variables as set forth in Makkar, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement test environment validation of resources and use of recommended library function in Makkar so that similar function/algorithm recommended for improving computer performance of the user-supplied algorithm would be submitted with instantiation of a test to be executed by the user with substituting the input parameters of the recommended function, based on traversing the user software/code stack - as per Morshed call tree analysis - for identification of call variable adjustment, including compilation of the modified code - as per Weber - in terms of recompiling the user-supplied code (inclusive of the at least one similar algorithm) and executing the user-supplied code equipped with the at least one similar algorithm on a environment dedicated to support test re-execution or recommendation-based test coverage as set forth above; because
	analyzing call context, in terms of variable flow correctness and re-evaluation of parametric signature of a external function per Makkar’s tool entails validation of required parametric setting for reuse, which in turn necessitates parse tree and code calling stack traverse as set forth above, to identify where along the variable/node requirement or AST call flow, initial variables and method setting should be modified to support identification of a candidate instance serving as one or more function adapted for a specific use into a user code context; and static changes identified from the AST analyis and validation as set forth in Makkar, in terms of source variable replacement would necessitate a new instance of executable for developer deployment into a destination context, according to which, adjustment or replacement realized from the tree-based analysis (stack traversing of calling nodes) would have to be recompiled to convert static changes from a tree process to executable form required for executing a given test.
	As per claim 20, Makkar does not explicitly disclose (method of claim 19), wherein changing the hardware configuration of the computer comprises providing virtual resources to execute the algorithm.
	Morshed discloses bytecode runtime of the target program under instrumentation tracking and modification consideration with class instantiator for generating operations by way of virtual machine (Fig. 12, col.20 li. 20-31) using source files from a LAN or internet accompanied of a CAB/zip file to support VM runtime (col. 21 li. 5-23)
	Weber equally discloses implementing a runtime environment with virtual machine (para 0020) including a test environment having VM implementation to support a builder sytem (para
0030) which reconcile state of source code with compilation that translate OO programming associated with the VM into builder code (para 0052) and customized applications destined from various platforms (para 0053)
	Therefore, based on the combination of hardware and software in Makkar to support implementation on any type of computer system and processing environment, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to include with configuration of computing resources (HW changes), provision of virtual resources such as use of virtual machines -- as in Morshed and Weber - or instances of virtual runtime entities generated to execute the adapted algorithms recommended by Makkar’s tool; because
	benefits in object-oriented programming and use of virtual machines based thereon provide a scalable effect in generating execution code on a moderate cost basis that not only relieves the underlying platform from having to tie down possibly significant hardware allocation but would also enable flexibility to a runtime insofar as a more or less scalable instantiation capability can afford the runtime with instantaneous code extension where object-oriented code instances (e.g. VM) generated therewith, by virtue of their virtual implementation, can reduce overall memory payload or contribute to optimization of resources of the target runtime in which use of virtual resources by preference supplants to conventional form (or non-virtual) of SW creation, and this added benefit on cost would further enhance usability of the recommendation tool in Makkar.
Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that based on the amendments to the language being rejected under 112(b) statute, the rejection should be withdrawn (Applicant's Remarks pg. 18, middle).
	First, identifying user algorithm (as recited) has been construed as responsive to user attempting to debug user-supplied code, from analyzing a user supplied code, the identifyging also based on specific pattern of user interactions.
	At best, the above would be treated as (First Interpretation): 
 	user algorithm being identified from user entries, interactive manipulation/clicks or command line input, all as events and UI patterns, selection activities including manual selections, segments of code, partial representation of constructs and language, graphical or text- based features suggestive or indicative of interactive flow, programmatic of logical order or similar significance associated with user context or patterns for validating source constructs, correcting a code or seeking improvement, a fix that would reduce a potential bug.
	Second, identifying from a database of a algorithm responding the “user algorithm” on basis of user-supplied code or interactive debug implications can be interpreted per BRI as (Second Interpretation):
	identifying a algorithm from a database via an underlying analysis (by tool underlying the user interface) with identification of currently stored equivalents or existing structured logic (e.g. knowledge base of library functions) based on captured user selection, file uploading or interactive events, command line input, or user-supplied portions of text, UI construct or logic, the identification in accordance to a discerneable algorithm or application logic, a function signature, a construction sequence or partial code build, ongoing design flow or debug type activities construed with a code context under user manipulation via a UI.
	Third, integration of a external algorithm into user-supplied code on basis of the “similar to” characterization and “computer performance” improving effect will be treated per BRI (Third Interpretation) as direct consequence of the First intrepretation and Second interpreation from above, combined with the disjointed part of the “similarity” criterion and a computer host, including:
	integration of algorithm being adaptive means to alter application, deployment or code in the user context sensed as functionality recognized and/or derived as user sequence, flow or intended actions in terms of debug sequence or build flow, where part of the alteration (or modification to said functionality) integrates the equivalents per (Second interpretation) to structured logic or programmatic constructs identified from the interpretation or recognition per (First interpretation).
	Fourth, modification of user-supplied code on basis of incorporation of an external algorithm on basis of the improvement effect of the latter algorithm will be as following ( Fourth Interpretation.
	the “computer performance” improving expressed in terms of “relative to user- supplied algorithm” understood or construed no more than effect of adjusting user application relative to user-supplied inputs, text entries, partial formation or portions of programmatic logic or constructs, thereby to improve the user intentions aligned with or recognized from the UI actions, effort to debug, build or design activities and host environment; e.g. for compiling or correcting code relevant to the endeavor or application.
	The Office Action on merits of the claimed invention will be substantially driven by the above First, Second, Third, and Fourth interpretations.
(B)	Applicants have submitted that Makkar use of additive knowledge base and YAML-based configuration file and identification of library function candidate cannot be same as evaluation “in response to determining that the user is attempting to debug user-supplied code based on pattern of … interactions” (Applicant's Remarks pg. 24 top).
	Attempt to find a function having a maintainability and robustness construction to avert chances of code bugs is shown in the validation mechanism by Makkar on basis of library database identification and configuration file selection by a user’s use case assessing; hence the “attempting to debug” limitation is deemed fulfill by Makkar’s effect to validate library function, to improve code snippets from the substitution tool and selecting of library function robustness settings; and so, notably when the language of “user attempt to debug” (emphasis here) cannot be construed as a repeatable novelty, concrete means or industrial algorithm.
	Thus, Applicant’s allegation is deemed largely inconclusive.	 
(C )	Applicants have submitted that from the teaching on additive library as cited, Makkar does not  teach or suggest searching algorithms (from a database) as one similar to user algorithm based on supplied code and user attempt to debug said user-supplied code (Applicant's Remarks pg. 26)
	The limitation recited as “user attempt to debug” cannot represent a concrete implementation for which prior art teaching can be used to map or equate to; and broad interpretation thereof has been such that use case of a user geared for code constructs validation, selective enlistment of library function maintainability or robustness (in Makkar) via use of configuration file and testing of parametric requirements, so as to minimize bugs and correcting user-source snippets; whereas user algorithm identifying has been treated per First Interpretation from section (A) and similarity between library-based function and user intended logic or selected configuration file function has been cited with the mapping engine by Makkar.	
	Thus, Applicant’s allegation is deemed largely inconclusive.	
(D )	Applicants have submitted that the proscution of claim 6, 10-11, 20 is contingent upon merits in prosecuting the features of claim 1; hence would be patentable by virtue of the deficiencies by Makkar as set forth above (Applicant's Remarks pg. 27).
	The allegation of merits of claims 6, 10-11, 20 cannot be verified when there has been no prima facie case of rebut being presented and directed at the very detailed prongs of the USC 103 rejection particularly effectuated to address obviousness of these claims.
	In all, the claims will stand rejected as set forth in the Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

March 29, 2022